Citation Nr: 1605755	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  13-15 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, type II.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel
INTRODUCTION

The Veteran has active duty service from March 1966 to March 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus, type II, does require insulin, oral hypoglycemic medications, and a restricted diet, but he has not been shown to require regulation of activities.  

2.  The evidence of record reflects that the Veteran's service-connected disabilities preclude him from securing and maintaining gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 5103A , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A March 2011 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The evidence includes the Veteran's service treatment records, VA treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent VA examination in connection with his claims in February 2011, January 2013, and May 2014.  Upon review, the Board finds the VA examinations and opinions sufficient and adequate for the purposes of determining service connection and disability ratings.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Increased Rating  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 CFR § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is service-connected for diabetes mellitus, type II, with a 20 percent disability rating on and after May 30, 2009.  At all relevant times, the Veteran has argued that his diabetes mellitus, type II, disability warrants a higher rating.  
The Veteran's service-connected diabetes mellitus, type II, is currently assigned a 20 percent disability rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is contemplated when diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability evaluation is warranted if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

"Regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities." 38 C.F.R. § 4119. Diagnostic Code 7913, Note (1) indicates that compensable complications of diabetes mellitus are to be evaluated separately unless they are used to support a 100 percent rating. Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 

The medical evidence, including the report of the January 2013 VA examination showed that the Veteran's service-connected diabetes mellitus is treated with insulin.  The May 2014 VA examination showed that the Veteran's service-connected diabetes mellitus was treated with oral hypoglycemic medications and a restricted diet.  Treatment notes also reveal that he is prescribed insulin.  However, the medical evidence does not show that the Veteran must restrict his occupational and recreational activities in response to his diabetes mellitus. The January 2013 VA examiner specifically stated that there was no regulation of the Veteran's activities, and the May 2014 VA examiner stated that the only regulation that the Veteran may require would be a snack and rest during activity because of low blood sugar.   There was nothing to suggest that he was to avoid strenuous and occupational and recreational activities.  

There is limited contrary medical evidence of record. The Veteran's treating physician, Dr. S. Desai, noted that the Veteran's diet was controlled by insulin, restricted diet, and regulation of activities in June 2013, but the doctor did not provide any rationale or examples to support his conclusion.  Moreover, the Veteran's treatment records do not show any examples of activity regulation.  Treatment records reflect that the Veteran is seen by his provider every few months to monitor blood sugar levels.  No outpatient or inpatient treatment for episodes of hypoglycemia or ketoacidosis was recorded. While the Veteran's service-connected diabetes mellitus has been at times poorly controlled, no limitations of his activities in order to help regulate his diabetes mellitus symptoms were prescribed. 

The Board has considered the Veteran's arguments that his symptoms meet the criteria for a 40 percent rating for diabetes mellitus, but finds that his statements alone do not support the claim for an increased rating. The Court has held that medical evidence is required to show that occupational and recreational activities have been restricted for purposes of Diagnostic Code 7913 providing a 40 percent disability rating for diabetes when the diabetes requires insulin, restricted diet, and regulation of activities. See Camacho v. Nicholson, 21 Vet. App. 360 (2007). Moreover, the Board notes that the Veteran has not offered specific examples of how his diabetes mellitus affects him beyond the need for insulin and restricting his diet. Thus, the Board concludes that the competent evidence of record does not demonstrate that the Veteran must restrict his activities to manage his service-connected diabetes mellitus. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, as indicated by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating for his service-connected diabetes mellitus, type II.  

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected diabetes mellitus is controlled by oral hypoglycemic, insulin, and a restricted diet.  All of these criteria are contemplated by the rating schedule.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Thun, 22 Vet. App. at 115.  The Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015); see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The Veteran has asserted that he is no longer employable due to his service-connected disabilities.  It is VA's policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The Veteran's employment history, educational and vocational attainment, as well as particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Throughout the period on appeal, the Veteran has met the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  The question thus is whether the Veteran's service-connected disability(s) alone or in concert are of sufficient severity to produce unemployability.  See Hatlestad, 5 Vet. App. at 529; Pratt v. Derwinski, 3 Vet. App. 269, 272. 

Review of the claims file shows that the Veteran has consistently reported that he became too disabled to work in 1995 due to his service-connected disabilities.  The Veteran is competent to testify with regard to his symptoms and experiences.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Board finds no reason to doubt the veracity of his assertions.  Id.  The Board thus finds the Veteran's report of employment history to be credible.

Moreover, the record contains medical evidence that the Veteran's disabilities render him unemployable.  Specifically, the January 2013 VA examination noted that the Veteran's diabetes mellitus impacted his ability to work, in that he had slow ambulation and would be unable to perform a job that required prolonged walking or standing.  The VA examiner noted that the Veteran was only able to walk one block at a time and stand for five minutes at a time without walking up stairs.  The May 2014 VA examiner opined that the Veteran's diabetic peripheral neuropathy would limit him to 40 yards of walking with a cane, with standing a few minutes at a time and no significant lifting or carrying due to risk of falls.    

The opinions provided above are supported by the medical evidence of record and the Board finds them to be highly probative.  Further, there are no contrary medical opinions of record.  Therefore, the weight of the evidence is consequently in favor of the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  The Board accordingly finds that the Veteran's service-connected disabilities, alone, or in combination, have been sufficient to produce unemployability throughout the appeal period.


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.

Entitlement to a TDIU is granted.


REMAND

In June 2010, the Veteran's private physician, Dr. Desai, submitted a statement indicating that the Veteran's diabetes resulted in complications including visual retinopathy.  However, the Veteran's private treatment records from Dr. Desai do not indicate a diagnosis of diabetic retinopathy.  When the Veteran underwent VA examination in connection with his claim in February 2011, the VA examiner noted that there were no signs of diabetic retinopathy in either eye.  When the Veteran again underwent VA examination in January 2013 and May 2014 for his diabetic conditions, the VA examinations did not diagnose the Veteran with diabetic retinopathy.  The Board notes that none of the VA examiners addressed Dr. Desai's notation that the Veteran's diabetes mellitus, type II, caused visual retinopathy.   On remand, the entire claims file should be made available to the VA examiner, and the opinion should address all of the evidence, including Dr. Desai's June 2010 comment that the Veteran's diabetes mellitus, type II, caused visual retinopathy.  See Barr, 21 Vet. App. at 311 (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the RO should obtain and associate with the file VA treatment records dated from May 2015 to present.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record VA treatment records for the Veteran from May 2015 to present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified and the unavailability of the records should be noted in the claims file.

2.  Once this is completed, schedule the Veteran for another VA examination to determine whether the Veteran has a current disability of diabetic retinopathy, and if so, the current nature and etiology of this diabetic retinopathy.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether the Veteran has a current diagnosis of diabetic retinopathy and whether it is at least as likely as not (50 percent probability or more) that any current diabetic retinopathy disability was caused or aggravated by his diabetes mellitus, type II, or whether it is a symptom of his diabetes mellitus, type II.

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, re-adjudicate the claim of entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, type II.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


